Citation Nr: 1809508	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for varicose veins, to include as secondary to service-connected hypertensive heart disease and sinus tachycardia.

2.  Entitlement to service connection for varicose veins, to include as secondary to service-connected hypertensive heart disease and sinus tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from July 1972 to July 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for varicose veins associated with hypertensive heart disease.  The appellant timely appealed the decision with a notice of disagreement received by VA in July 2012.  After the RO issued a statement of the case in January 2014, the appeal was perfected with the appellant timely filing a substantive appeal in the same month.

In November 2017, the Board sent the Veteran a letter seeking clarification on his representation.  The letter stated that if neither the Veteran nor his new representative responded within thirty days, the Board will assume that the Veteran wishes for Disabled Veterans of America (DAV) to continue to be recognized as his representative.  The Board did not receive a timely response to the November 2017 letter.  Therefore, the Board considers DAV as the Veteran's representative.


FINDINGS OF FACT

1.  Service connection for varicose veins, to include on a secondary basis, was denied in a final June 2009 Board decision.

2.  Since the last final June 2009 Board decision that denied service connection for varicose veins, to include on a secondary basis, VA received evidence that is new and material with respect to the claim.

3.  The competent and probative evidence shows that the Veteran has varicose veins.

4.  The weight of the competent and probative is against a finding that the Veteran's varicose veins are related to his active service.

5.  The weight of the competent and probative evidence is against a finding that the Veteran's varicose veins were caused or aggravated by his hypertensive heart disease or by his sinus tachycardia.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision that denied service connection for varicose veins, to include on a secondary basis, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Since the June 2009 Board decision, new and material evidence was received to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for varicose veins, to include as secondary to service-connected hypertensive heart disease and sinus tachycardia, have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received, and as such the petition to reopen the claim of entitlement to service connection for varicose veins, to include on a secondary basis, is granted.

The Veteran contends that his varicose veins are related to his service-connected hypertensive heart disease and sinus tachycardia.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the Veteran has varicose veins, but the competent and probative evidence fails to establish that they were caused or aggravated by his service-connected hypertensive heart disease or sinus tachycardia.  The Board also finds that that the evidence fails to establish a causal connection between the varicose veins and active service.  The Board thus denies the claim of service connection for varicose veins, to include as secondary to service-connected hypertensive heart disease and sinus tachycardia.

The reasons for these decisions follow.

I.  Jurisdiction

The January 2014 statement of the case reopened the Veteran's claim of service connection for varicose veins, to include on a secondary basis.  Nevertheless, the issue of whether new and material evidence has been presented must be determined by the Board de novo, as the matter is a jurisdictional issue that the Board must address.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

II.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the petition to reopen the claim of entitlement to service connection for varicose veins (to include on a secondary basis), a full award of this benefit sought on appeal, a discussion on the Board's compliance with VA's duties on this issue is moot.

The Board has considered the issue of entitlement to service connection for varicose veins, to include as secondary to service-connected hypertensive heart disease and sinus tachycardia, and decided on the matter based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the Board will proceed to the merits of the appeal.

III.  New and Material Evidence

A.  Legal Principles

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (emphasizing that the Board cannot ignore the issue of whether any new and material evidence has been submitted so that the appellant's claims could be reopened).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (stating that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

B.  Analysis

The claim for service connection for varicose veins, to include on a secondary basis, is reopened because since the final June 2009 Board decision denying service connection, new and material evidence has been received.

The Board issued a decision in June 2009 that denied the Veteran's claim of service connection for varicose veins, to include on a secondary basis.  The Board found that the Veteran's varicose veins initially manifested many years after service, were not etiologically related to service, and were not etiologically related to or worsened by his service-connected hypertensive heart disease and sinus tachycardia.  The evidence of record at the time of the June 2009 denial included service medical records; a January 2005 private treatment record indicating that the Veteran was prescribed an anti-embolism stocking to wear for aching varicose veins; a December 2007 VA examination performed by a contract physician confirming a current diagnosis of bilateral lower extremity varicose veins; statements and articles submitted by the Veteran; and other VA medical treatment records.  
With respect to direct service connection, the Board noted that the Veteran did not contend, and the evidence did not show, that his claimed varicose veins arose during service or are related to his service.  As such, there was no evidence of varicose veins in service or for many years thereafter.

The Board noted that the most probative evidence against secondary service connection was the opinion of the December 2007 VA examiner.  Although the examining physician did provide a diagnosis of varicose veins, after reviewing the Veteran's records and an examination of the Veteran, he opined that the Veteran's varicose veins are less likely secondary to his hypertension and sinus tachycardia.

Thus, the Board concluded that the Veteran's varicose veins were not incurred in or aggravated by active service, and they were not proximately due to, the result of, or aggravated by service-connected hypertensive heart disease and sinus tachycardia.  A December 2017 Ruling on Motion to Vacate denied the several motions from the Veteran to vacate the June 2009 Board.  As such, the June 2009 Board decision is final.  38 C.F.R. § 20.1100.

Since the last denial, a private examiner in March 2010 opined that the Veteran's varicose veins are associated with his hypertension with hypertensive heart disease and sinus tachycardia.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the claim:  a nexus between the present disability and at least one service-connected disability.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for varicose veins, to include on a secondary basis, is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

IV.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the Veteran credible, as the statements provided by the Veteran are detailed and consistent.

The evidence shows that the Veteran has current varicose veins in the bilateral lower extremities.  E.g., October 2014 VA Examination; December 2007 VA Examination.  Therefore, the first element of Shedden, a current disability, has been satisfied.

A.  Direct Service Connection

The Board finds that the weight of the probative, competent evidence is against finding a causal relationship between the Veteran's varicose veins and his service.  The Veteran's service treatment records show no treatment, complaints, or manifestations of varicose veins.  Indeed, the Veteran has reported that his varicose veins had not manifested until October 2001, decades after his service.  E.g., October 2014 VA Examination.  The Board notes that the March 2010 report by Dr. C.B. states that his current varicose veins are due to his military experiences.  The Board places no weight on this opinion for the following reasons.  The service treatment records did not show signs or symptoms of varicose veins when the Veteran underwent general clinical examinations.  Additionally, as stated above, the Board reported first noticing the varicose veins in October 2001.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation).

Given the foregoing, the Board finds that the preponderance of the evidence is against a finding of nexus to service for varicose veins.  As such, entitlement to service connection for varicose veins is denied on a direct basis.

B.  Service Connection Secondary to Service-Connected Hypertensive Heart Disease and Sinus Tachycardia

The Veteran is service connected for hypertensive heart disease and sinus tachycardia.  The remaining question for consideration is whether his varicose veins is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by those service-connected disabilities.

The Board recognizes the Veteran's contentions that his varicose veins are secondary to his hypertensive heart disease and sinus tachycardia.  The Board also notes that a private medical opinion, issued in March 2010, indicates that the Veteran's varicose veins are more than likely related to his hypertension and sinus tachycardia.  However, the Board finds that weight of the evidence is against finding a causal or aggravation relationship between his current varicose veins and his service-connected hypertensive heart disease and sinus tachycardia.

Although the December 2007 VA examiner, Dr. S.J., did provide a diagnosis of varicose veins, after reviewing the Veteran's records and an examination of the Veteran, he opined that the Veteran's varicose veins are less likely secondary to his hypertension and sinus tachycardia.  The examiner indicated that there is no pathophysiologic correlation between varicose veins and hypertension with sinus tachycardia.  Dr. S.J. explained that varicose veins are caused by chronic increase in the pressure inside the veins.  Due to the high pressure, the vein is dilated.  The risk factors for varicose veins usually include family history of varicose veins, being overweight, smoking, prolonged standing, sitting or deep vein thrombosis history, and according the literature, women are more likely than men to develop varicose veins.  The examiner further explained that even though the Veteran has sinus tachycardia and hypertension, neither increases the pressure inside the peripheral vein system.  Thus, the examiner opined that the Veteran's varicose veins are less likely secondary to his long-standing hypertension or sinus tachycardia. 

The March 2010 private medical examiner, Dr. C.B., provided the opinion that the Veteran's varicose veins are more than likely related to his hypertension and sinus tachycardia.  Citing to a medical note, Dr. C.B. reasoned that long-standing diastolic pressures are a major cause of the Veteran's varicose veins because elevated diastolic pressures are a known risk factor for varicose veins.  However, the reference cited pertains to diastolic pressure being a known risk factor and major cause of varicose veins, but does not discuss hypertension or sinus tachycardia.  Dr. C.B. also states that immobility is a well-known cause of varicose veins and refers to the contention that the Veteran was unable to exercise due to his service-connected disabilities, to specifically include hypertension and tachycardia, for six months in 2001.  However, the medical record reflects only a three-month absence of work-from July 2001 to October 2001-and that that period did not show any required immobility.  Thus, the private examiner's reasoning pertaining to immobility does not stand when compared to other relevant evidence of record.

Furthermore, Dr. S.J. conducted a second VA examination in October 2014.  The examination included a review of the March 2010 private examination and the prior December 2007 VA examination, as well as the entire claims file to include the medical record.  Dr. S.J. opined again that the Veteran's current varicose vein disability is less likely secondary to or aggravated by hypertension with hypertensive heart disease and sinus tachycardia.  Dr. S.J. explained that varicose vein results from a weakening venous valve and venous wall and pooling of blood in the vein.  The risk factors for developing varicose vein include older age, female gender, pregnancy, family history, obesity or standing/sitting for prolonged periods of time.  The VA examiner noted that the Veteran has hypertension, hypertensive heart disease, and sinus tachycardia disabilities, but that they do not weaken the Veteran's venous valves or wall elasticity.  Moreover, those disabilities would not cause him to be immobile or lead to prolonged sitting or standing.  Thus, the examiner concluded that there is no correlation between the varicose vein and hypertension with hypertensive heart disease and sinus tachycardia.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case).

The Board has considered the Veteran's claim but finds the two VA examinations by Dr. S.J. to be of more probative value than that of Dr. C.B.  In looking at the providers of these opinion, the Board notes that they are both physicians.  However, the Board places greater weight on the 2007 and 2014 VA examination report.  The Board finds the rationale provided by this VA examiner is more persuasive.  In this regard, the VA examiner explained the pathophysiologic correlation between varicose veins and hypertension and tachycardia.  As it was noted that the two service-connected disabilities do not increase the pressure inside the veins, to include any weaken his venous valves or wall elasticity.  Additionally, the Board notes incorrect factual premise used by Dr. C.B. that that Veteran's service-connected hypertension and tachycardia caused immobility.  Further, the Board discounts the support literature used by Dr. C.B. for the reason previously noted.  In sum, in weighing the medical and lay evidence of record, the Board finds that the two VA examination reports outweigh the other pertinent competent medical and lay evidence of record.

The Board recognizes the Veteran has analyzed his claim based on his own independent medical research and that he asserts there is indeed a causal relationship between his service-connected hypertensive heart disease and sinus tachycardia and his current varicose veins.  However, as a layperson he lacks the medical expertise to address the complex question of causation in this case.  Jandreau, 492 F.3d at 1377.  As such, the Board finds his opinion at to etiology is not competent and lacks weight.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the VA examiner's opinions, as reflected in October 2014 and December 2007, are deemed the most probative evidence of record.  See 38 C.F.R. § 3.102.  The Board notes the Veteran's varicose veins and his service-connected hypertensive heart disease and sinus tachycardia.  However, without a nexus to a service-connected disability, service connection for the Veteran's varicose veins as secondary to the hypertensive heart disease and sinus tachycardia is not warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for varicose veins, to include on a secondary basis, is granted.

Service connection for varicose veins, to include as secondary to service-connected hypertensive heart disease and sinus tachycardia, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


